Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 19, and 20 of the current application teaches similar subject matter as the prior art of Ryu et al. (US 2018/0342236).  However, claims 1, 19, and 20 are allowed for the reasons pointed out by the applicant’s remarks filed on 05/17/2022.  The previously objected subject matter has been rewritten into independent form.  Specifically, the prior art fails to teach “wherein the determining of whether to select the first speech recognition result or to wait for a second speech recognition result includes computing, based at least in part on the first speech recognition result and the first plurality of features, a first confidence value for the first speech recognition result and comparing the first confidence value to a first predetermined threshold” as recited in claim1, 19, and 20.
Claims 2-11 and 13-18 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gruenstein et al. (US 2013/0346078) disclosed accessing audio data generated by a computing device based on audio input from a user, the audio data encoding one or more user utterances.
Gruenstein et al. (US 2018/0197543) disclosed accessing audio data generated by a computing device based on audio input from a user, the audio data encoding one or more user utterances.
Tal et al. (US 2019/0043496) discloses performing distributed speech processing.
Klein et al. (US 10/186,262) discloses interpreting both spoken system commands as well as application commands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672